IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


WLODZIMIER ZIEMLEWICZ,                    : No. 213 EAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
CITY OF PHILADELPHIA BOARD OF             :
LICENSE AND INSPECTION REVIEW,            :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.